UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-7095



DONNIE MCFARLIN,

                                           Petitioner - Appellant,

          versus


D. A. GARRAGHTY, Warden,

                                            Respondent - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. James C. Cacheris, Senior Dis-
trict Judge. (CA-99-718)


Submitted:   February 10, 2000         Decided:     February 15, 2000


Before WIDENER and NIEMEYER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Donnie McFarlin, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Donnie McFarlin seeks to appeal the district court’s order

denying relief on his petition filed under 28 U.S.C.A. § 2254 (West

1994 & Supp. 1999).   We have reviewed the record and the district

court’s opinion and find no reversible error.1      Accordingly, we

deny a certificate of appealability and dismiss the appeal on the

reasoning of the district court.      See McFarlin v. Garraghty, No.

CA-99-718 (E.D. Va. July 8, 1999).2   We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                           DISMISSED




    1
       We note that McFarlin’s conviction became final on the date
the judgment of conviction was entered on the trial court’s docket,
not the date of his guilty plea. Nevertheless, this petition was
not timely filed.
    2
       Although the district court’s order is marked as “filed” on
July 7, 1999, the district court’s records show that it was entered
on the docket sheet on July 8, 1999. Pursuant to Rules 58 and
79(a) of the Federal Rules of Civil Procedure, it is the date the
order was entered on the docket sheet that we take as the effective
date of the district court’s decision. See Wilson v. Murray, 806
F.2d 1232, 1234-35 (4th Cir. 1986).


                                 2